 

Exhibit 10.14

 

[ex10-14_001.jpg] 

 

DIRECTOR AGREEMENT

 

THIS AGREEMENT (The “Agreement”) is effective as of the 8th day of April 2020,
and is by and between Purebase Corporation, a Nevada corporation (hereinafter
referred to as the “Company”), and Mr. Jeffrey Joseph Guzy (hereinafter referred
to as the “Director”).

 

BACKGROUND

 

Each of the Board of Directors of the Company and the Director desires to
memorialize the role of the Director and to have the Director perform the duties
required of such position in accordance with the terms and conditions of this
Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration for the above recited promises and the mutual
promises contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Director hereby agree as follows:

 

1. DUTIES. The Company requires that the Director be available to perform the
duties of a director customarily related to this function as may be determined
and assigned by the Board of Directors of the Company and as may be required by
the Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
by the Nevada Revised Statutes (the “NRS”).

 

The Director agrees to devote as much time as is necessary to perform completely
the duties as the Director of the Company, including duties as a member of any
committees as the Director may hereafter be appointed to by the Board of
Directors.

 

The Director will perform such duties described herein in accordance with the
general fiduciary duty of directors arising under the NRS. Such duties include,
but are not limited to assisting the Company with the development of business
and new business strategies relating to the objectives of the Company,
participation in the Company’s investor relations activities including road
shows and shareholder communication activities, and participation in corporate
strategy decisions of the Company.

 

Mr. Guzy shall be appointed to be the Chair of both the newly created
Compensation Committee and the Audit Committee.

 

2. TERM. The term of this engagement shall be for twelve (12) months from the
date of this Agreement (the “Term”), or until the Director’s removal or
resignation. Mr. Guzy shall be notified within 30 days before the end of the
Term whether his contract shall be renewed under the same terms of Compensation
in Paragraph 3.     3. COMPENSATION. For all services to be rendered by the
Director in any capacity hereunder, the Company agrees to pay the Director a
combination of cash and stock.

 

  ■ Cash Fees: Mr. Guzy shall receive a fee of $1,000.00 per month in cash. This
fee shall accrue as debt to the Company until the Company has its first
cash-flow positive month. At this point, the Company shall make arrangements to
pay Mr. Guzy the debt owed to him for these services. If a debt is still owed to
Mr. Guzy when the original Term is completed, or he has been removed or he has
resigned, then the Debt owed to Mr. Guzy shall be converted into common stock at
the lower of price of $0.15 or the 20 day WVAP closing from the last date of Mr.
Guzy being on the board. The Company shall convert the Guzy Debt and issue to
Mr. Guzy shares of common stock of the Company within 10 business days of the
completion of the original Term, his removal or his resignation.

 

1

 

 

[ex10-14_001.jpg] 

 

  ■ Equity Fees: Within 10 days upon signing of this contract, Mr. Guzy shall be
granted (two hundred and fifty thousand) 250,000 stock options that have a
strike price of $0.10. These options will be exercisable for a period of 5 years
from the effective date. These stock options are not transferable to another
party and Mr. Guzy will be subject to all the SEC reporting requirements
associated with the grant, exercise and sale of this equity compensation.

 

4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business-related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.     5. CONFIDENTIALITY. The Company and the Director each
acknowledge that, in order for the intents and purposes of this Agreement to be
accomplished, the Director shall necessarily be obtaining access to certain
confidential information concerning the Company and its affairs, including, but
not limited to business methods, information systems, financial data and
strategic plans which are unique assets of the Company (“Confidential
Information”). The Director covenants not to, either directly or indirectly, in
any manner, utilize or disclose to any person, firm, corporation, association or
other entity any Confidential Information.     6. NON-COMPETE. During the term
of this Agreement and for a period of twelve (12) months following the
Director’s removal or resignation from the Board of Directors of the Company or
any of its subsidiaries or affiliates (the “Restricted Period”), the Director
shall not, directly or indirectly, (i) in any manner whatsoever engage in any
capacity with any business competitive with the Company’s current lines of
business or any business then engaged in by the Company, any of its subsidiaries
or any of its affiliates (the “Company’s Business”) for the Director’s own
benefit or for the benefit of any person or entity other than the Company or any
subsidiary or affiliate; or (ii) have any interest as owner, sole proprietor,
shareholder, partner, lender, director, officer, manager, employee, consultant,
agent or otherwise in any business competitive with the Company’s Business;
provided, however, that the Director may hold, directly or indirectly, solely as
an investment, not more than two percent (2%) of the outstanding securities of
any person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company’s
Business. In addition, during the Restricted Period, the Director shall not
develop any property for use in the Company’s Business on behalf of any person
or entity other than the Company, its subsidiaries and affiliates.

 

2

 

 

[ex10-14_001.jpg]

 

7. TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon 5 (five) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the shareholder(s) of the Company from removing the
Director with immediate effect at any time for any reason.     8.
INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
vote of stockholders or disinterested directors or otherwise, to action in the
Director’s official capacity; provided, however, that, in accordance with the
NRS and federal securities laws, such indemnification shall not apply where the
Director engages in actions or omissions which involve intentional misconduct,
fraud or knowing violation of law.     9. NOTICE. Any and all notices referred
to herein shall be sufficient if furnished in writing at the addresses specified
on the signature page hereto or, if to the Company, to the Company’s address as
specified in filings made by the Company with the U.S. Securities and Exchange
Commission.     10. GOVERNING LAW. This Agreement shall be interpreted in
accordance with, and the rights of the parties hereto shall be determined by,
the laws of the State of Nevada without reference to that state’s conflicts of
laws principles.     11. ASSIGNMENT. The rights and benefits of the Company
under this Agreement shall be transferable, and all the covenants and agreements
hereunder shall inure to the benefit of, and be enforceable by or against, its
successors and assigns. The duties and obligations of the Director under this
Agreement are personal and therefore the Director may not assign any right or
duty under this Agreement without the prior written consent of the Company.    
12. GENERAL.

 

  a. SEVERABILITY. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.   b. EFFECT OF WAIVER. The waiver by
either party of the breach of any provision of this Agreement shall not operate
as or be construed as a waiver of any subsequent breach thereof.   c. ARTICLE
HEADINGS. The article headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.   d. COUNTERPARTS. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.   e. ENTIRE AGREEMENT. Except as provided elsewhere herein,
this Agreement sets forth the entire agreement of the parties with respect to
its subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.

 

[Remainder of Page Left Blank Intentionally]

 

3

 

 

[ex10-14_001.jpg] 

 

IN WITNESS WHEREOF, the Parties have executed this Director Agreement on April
7th , 2020.

 

  Purebase Corporation       By: /s/ A. Scott Dockter   Name: A. Scott Dockter  
Title: Chairman of the Board         JEFFREY JOSEPH GUZY       /s/ Jeffrey
Joseph Guzy

 

4

 

 